ON MOTION TO DISMISS APPEAL
SAVOY, Judge.
Appellant has failed to provide a bond for his devolutive appeal. Appellee has timely filed a motion to dismiss the appeal.
Plaintiff-appellant first obtained an order for a devolutive appeal in forma pau-peris. Defendant-appellee was given an opportunity to traverse that order upon remand by this court, 247 So.2d 279 (La.App.3rd Cir., 1971).
The trial judge, upon considering the defendant’s rule to traverse, ruled that plain*196tiff could not proceed in forma pauperis and ordered plaintiff to give a bond for his appeal. Plaintiff failed to comply.
Failure to give a bond when required is a fatal defect for an appeal. C.C.P. Article 2087. The appeal must be dismissed.
For the foregoing reasons, the appeal of the plaintiff-appellant is dismissed. Cost is to be paid by the appellant.
Dismissed.